DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (U.S. PGPUB. 2006/0073283).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Brown et al. teach a process chamber, comprising: a chamber body having an interior volume; a substrate support disposed in the interior volume: a target disposed within the interior volume and opposing the substrate support, a process shield disposed in the interior volume and having an upper portion surrounding the target and a lower portion surrounding the substrate support, the upper portion having an inner diameter that is greater than an outer diameter of the target to define a gap between the process shield and the target, wherein the gap has an open first end and a closed second end opposite the first end, and wherein the gap has a line of sight to the substrate support and a gas inlet to provide a gas to the interior volume through the gap or across a front opening of the gap, wherein the gas inlet is disposed in a top surface of the process shield proximate the closed second end of the gap or is disposed below the target and configured to direct the gas horizontally inward or inward and upward across the front opening of the gap to “substantially” prevent particles from the interior volume from entering the gap during use.  (See Fig. 1; Paragraphs 0034-0036)

    PNG
    media_image1.png
    718
    898
    media_image1.png
    Greyscale




DEPENDENT CLAIM 2:
	The difference not yet discussed is further comprising an exhaust port disposed proximate a bottom wall of the chamber body.
	Regarding claim 2, Brown et al. teach an exhaust port disposed proximate a bottom wall of the chamber body.  (See Fig. 1)
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein the gas inlet is disposed below the target and extends horizontally through a sidewall of the process shield to provide gas across the front opening of the gap.
	Regarding claim 3, Brown et al. teach wherein the gas inlet is disposed below the target and extends horizontally through a sidewall of the process shield to provide gas across the front opening of the gap.  (See Fig. 1)
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein the gas inlet is disposed in the top surface of the process shield opposite a fop wall of the chamber body and a gas flow path extends from the top surface of an inner surface of the process shield different than the top surface and into the interior volume.
	Regarding claim 7, Brown et al. teach wherein the gas inlet is disposed in the top surface of the process shield opposite a fop wall of the chamber body and a gas flow path extends from the top surface of an inner surface of the process shield different than the top surface and into the interior volume.  (See Fig. 1)
INDEPENDENT CLAIM 17:
Regarding clam 17, Brown et al. teaches a method of processing a substrate, comprising:

of a process chamber, wherein a process shield is disposed in the interior volume about a target
such that an outer sidewall of the target and an inner surface of the process shield define a gap
having an open first end and wherein the gap has a line of sight to the substrate support; and a closed second end opposite the first end; and injecting a gas within the process chamber through the gap via a first gas inlet disposed in a top surface of the process shield proximate the closed second end or across a front opening of the gap via a first gas inlet disposed below the target and configured to direct the gas horizontally inward or inward and upward across the front opening of the gap to substantially prevent particles from the interior volume from entering the gap. (See Fig. 1; Paragraphs 0034-0036)

    PNG
    media_image1.png
    718
    898
    media_image1.png
    Greyscale

DEPENDENT CLAIM 18:
Regarding claim 18, Brown et al. teaches using a pump to remove the gas from the process chamber. (See Fig. 1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. PGPUB. 2006/0073283) in view of Yamaguchi (JP 05-247639).


DEPENDENT CLAIM 4:
Regarding claim 4, Yamagami teaches a second gas inlet disposed between the process shield and the bottom wall. (See Fig. 2; Paragraph 0023)
DEPENDENT CLAIM 5:
Regarding claim 5, Yamagami teaches wherein the gas inlet is coupled to a first gas source and the second gas inlet is coupled to a second gas source that is fluidly independent from the first gas source. (See Fig. 2)
DEPENDENT CLAIM 6:
Regarding claim 6, Yamagami teaches wherein the second gas inlet is configured to direct gas within the interior volume toward the exhaust port. (See Fig. 2)
DEPENDENT CLAIM 19:
Regarding claim 19, Yamagami teaches additionally injecting the gas near a lower portion of the process chamber via a second gas inlet to direct the gas within the process chamber toward the pump. (See Fig. 2; Paragraph 0023)
The motivation for utilizing the features of Yamagami is that it allows for improves formation of thin films for forming semiconductor devices. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yamagami because it allows for improving formation of thin films for forming semiconductor devices.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. PGPUB. 2006/0073283) in view of Boucher et al. (U.S. Pat. 4,094,764).


DEPENDENT CLAIMS 8 AND 20:
The difference not yet discussed is wherein the gas inlet is configured to flow the gas through a gap located between the process shield and the target.
Regarding claims 8, 20, Boucher et al. teach flowing gas through a gap located between
the process shield and the target. (See Boucher 2a)

    PNG
    media_image2.png
    496
    591
    media_image2.png
    Greyscale

	The motivation for utilizing the features of Boucher et al. is that it allows for deposition
at a high deposition rate. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized the features of Boucher et al. because it allows
for deposition at a high deposition rate.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. PGPUB. 2006/0073283) in view of Jinbo (11-302838).
DEPENDENT CLAIM 9:
	The difference not yet discussed is the process shield comprising a single piece metal body.
	Regarding claim 9, Jinbo teaches wherein the process shield comprises a single piece
metal body. (See Fig. 2; Paragraph 0019)
	The motivation for utilizing the features of Jinbo is that it allows for utilizing a single piece without locations for accumulation of particles from utilizing multiple pieces.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features Jinbo because it allows for utilizing a single piece without locations for accumulation of particles from utilizing multiple pieces.
Claims 10, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami (JP 05-247639) in view of Jinbo (JP 09-111446).
INDEPENDENT CLAIM 10:
Regarding claim 10, Yamagami teaches a physical vapor deposition (PVD) process chamber, comprising: a target disposed within an interior volume of the PVD process chamber and near a lid of the PVD process chamber; a substrate support disposed in the PVD process chamber and opposing the target; a process shield surrounding the target and spaced apart from the target to define a gap between the process shield and the target; a gas inlet disposed between the substrate support and the lid to provide a gas to the interior volume through the gap or across a front opening of the gap to substantially prevent particles from within the process chamber from entering the gap during use, and wherein a gas flow path in the interior volume extends 
The difference between Yamagami and claim 10 is that a plurality of gas inlets is not discussed and the plurality of gas inlets being equidistantly angularly spaced from each other is not discussed.
Regarding a plurality of gas inlets and the plurality of gas inlets being equidistantly spaced from each other, Jinbo ‘446 teaches utilizing a plurality of gas inlets and the plurality of gas inlets being equidistantly spaced from each other. (See Abstract; Machine Translation Paragraphs 0020-0031; Figs. 1, 2; See Annotated Figs. 1, 2)
DEPENDENT CLAIM 11:
Regarding claim 11, Yamagami and Jinbo ‘446 both teach cylindrical bodies for the process shield.
DEPENDENT CLAIM 13:
Regarding claim 13, Jinbo ‘446 teaches wherein the plurality of gas inlets are disposed in the process shield. (Figs. 1, 2)
DEPENDENT CLAIM 14:
Regarding claim 14, Jinbo ‘446 teaches wherein the process shield comprises a single piece metal body. (See Abstract; Machine Translation Paragraphs 0020-0031; Figs. 1, 2; See Annotated Figs. 1, 2)
DEPENDENT CLAIM 15:
Regarding claim 15, Yamagami teaches a second gas inlet disposed between the process shield and a bottom wall of the PVD process chamber. (See Fig. 2)
DEPENDENT CLAIM 16:
Regarding claim 16, Yamagami teaches wherein the second gas inlet is positioned on a side of the substrate support opposite the pump. (See Fig. 2)
The motivation for utilizing the features of Jinbo ‘446 is that it allows for improving forming efficiency of coating. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yamagami with the features of Jinbo ‘446 because it allows for improving forming efficiency of coating.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami in view of Jinbo ‘446 as applied to claim 10 above, and further in view of Moriguchi (JP 2007-277649).
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the one or more gas inlets are disposed between the process shield and the target.
Regarding claim 12, Moriguchi teaches wherein the one or more gas inlets are disposed between the process shield and the target. (See Figs, 1, 3, 4)
The motivation for utilizing the features of Moriguchi is that it allows for preventing scattered material from deposition on the inner wall. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Moriguchi because it allows for preventing scattered material from deposition on the inner wall.
Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    718
    898
    media_image1.png
    Greyscale

	In response to the argument that the prior art does not teach flowing gas from a top surface of a shield, it is argued that Brown et al. teach flowing gas from a top surface of a shield as illustrated in the Figure above.
	In response to the argument that Yamagami does not teach flowing a gas from a top surface of a shield, it is argued that similarly to Brown et al. Yamagami teach flowing a gas from a top surface of shield.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 5, 2021